Case: 17-13064   Date Filed: 02/06/2019   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13064
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:93-cr-00123-DTKH-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

MARK FRANCIS,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (February 6, 2019)

Before WILLIAM PRYOR, JORDAN and GRANT, Circuit Judges.

PER CURIAM:
              Case: 17-13064     Date Filed: 02/06/2019   Page: 2 of 2


      Charles G. White, appointed counsel for Mark Francis, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and the reduction of

Francis’s sentence pursuant to 18 U.S.C. § 3582(c)(2) is AFFIRMED.




                                          2